                            Case 18-14683-leb         Doc 227    Entered 10/17/18 08:16:29          Page 1 of 5


                      1     GARMAN TURNER GORDON LLP
                            WILLIAM M. NOALL
                      2     Nevada Bar No. 3549
                            E-mail: wnoall@gtg.legal
                      3
                            GABRIELLE A. HAMM
                      4     Nevada Bar No. 11588
                            E-mail: ghamm@gtg.legal
                      5     650 White Drive, Suite 100
                            Las Vegas, Nevada 89119
                      6     Telephone (725) 777-3000
                            Facsimile (725) 777-3112
                      7
                            Attorneys for Debtors
                      8
                                                       UNITED STATES BANKRUPTCY COURT
                      9
                                                            FOR THE DISTRICT OF NEVADA
                    10
                            In re:                                            Case No.: BK-S-18-14683-leb
                    11                                                        Chapter 11
                            GUMP’S HOLDINGS, LLC
                    12
                                                                              Jointly administered with:
                    13               Affects this Debtor.
                                                                              No. BK-S-14684 (In re Gump’s Corp.)
                                                                              No. BK-S-14685 (In re Gump’s By Mail, Inc.)
                    14               Affects all Debtors.
                    15
                                     Affects Gump’s Corp.
                    16                                                        Hearing Date: N/A
                    17               Affects Gump’s By Mail, Inc.             Hearing Time: N/A

                    18
                                              NOTICE OF AFFIDAVIT OF PUBLICATION OF AUCTION
                    19                        ADVERTISEMENT IN THE SAN FRANCISCO CHRONICLE

                    20               Gump’s Holdings, LLC, Gump’s Corp., and Gump’s By Mail, Inc., debtors and debtors-in-
                    21      possession, hereby file this Notice of Affidavit of Publication of Auction Advertisement in the San
                    22      Francisco Chronicle, a copy of which is attached hereto as Exhibit 1.
                    23               DATED: October 17, 2018.
                    24                                                   GARMAN TURNER GORDON LLP
                    25                                                   By: /s/ William M. Noall
                                                                         WILLIAM M. NOALL
                    26
                                                                         GABRIELLE A. HAMM
                    27                                                   650 White Drive, Suite 100
                                                                         Las Vegas, Nevada 89119
                    28                                                   Attorneys for Debtors
Garman Turner Gordon
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000

                            4841-3134-3225, v. 1
Case 18-14683-leb   Doc 227   Entered 10/17/18 08:16:29   Page 2 of 5




            EXHIBIT 1




            EXHIBIT 1
Case 18-14683-leb   Doc 227   Entered 10/17/18 08:16:29   Page 3 of 5
Case 18-14683-leb   Doc 227   Entered 10/17/18 08:16:29   Page 4 of 5
                                          Case 18-14683-leb               Doc 227            Entered 10/17/18 08:16:29                        Page 5 of 5
                                                                                                              XXXXX•            SFChronicle.com | Wednesday, September 26, 2018 |                                 A5

 FROM THE COVER
                                                                                                      Air Canada miss
                                                                                                      a near ‘catastrophe’
                                                                                                      Flight from page A1                  and was dark.                           Sumwalt said.
                                                                                                                                              Expecting to see two                    But the alert about
                                                                                                      Safety Board Chairman                runways, the pilots be-                 the closed runway was
                                                                                                      Robert Sumwalt said                  lieved the taxiway on                   buried in the middle of
                                                                                                      during a public hearing              the right was the run-                  the report and would
                                                                                                      in Washington, D.C.                  way they were supposed                  not be obvious to a
                                                                                                         Federal investigators             to land on, officials said.             flight crew, officials said.
                                                                                                      released a report Tues-                 Four airplanes — two                    What’s more, the
                                                                                                      day documenting the                  Boeing 787s, a Boeing                   flight crew failed to
                                                                                                      harrowing near miss on               737 and an Airbus 340                   manually tune the
                                                                                                      July 7, 2017, which was              — were on the taxiway                   plane’s instrument land-
                                                                                                      captured on video and                awaiting clearance for                  ing system frequency,
                                                                                                      prompted changes at                  takeoff.                                which would have en-
                                                                                                      SFO. Never before had                   United Airlines pilots               sured the plane was
                                                                                                      the NTSB released a full             in other waiting planes                 properly aligned with
                                                                                                      investigative report on              alerted air traffic con-                the correct runway, the
                                                                Rich Pedroncelli / Associated Press
                                                                                                      an incident that did not             trollers when they saw                  NTSB found.
Crews repave a street in Roseville (Placer County), work partially funded by a                        result in fatalities, in-            the Air Canada plane                       The agency said there
gas tax hike passed in 2017 that would be repealed if Proposition 6 is approved.                      juries or damage.                    lowering toward them.                   was no surface-detection
                                                                                                         “This is an incident              The flight crew on a                    equipment at SFO to

Proposal for 2020 ballot                                                                              which could have result-
                                                                                                      ed in a potential catas-
                                                                                                      trophe,” said John DeL-
                                                                                                                                           Philippine Airlines jet
                                                                                                                                           farther back on the taxi-
                                                                                                                                           way turned on the
                                                                                                                                                                                   identify potential taxi-
                                                                                                                                                                                   way landings and alert
                                                                                                                                                                                   air traffic controllers

would kill high-speed rail                                                                            isi, director of the
                                                                                                      NTSB’s Office of Avia-
                                                                                                      tion Safety.
                                                                                                                                           plane’s landing lights to
                                                                                                                                           alert the Air Canada
                                                                                                                                           pilots of an imminent
                                                                                                                                                                                   and pilots.
                                                                                                                                                                                      The crew on the
                                                                                                                                                                                   plane, meanwhile, re-
                                                                                                         Weeks after the abort-            collision, officials said.              ported feeling tired after
Roads from page A1               tor of the California Alli-    political science at Fresno           ed landing, federal reg-                It wasn’t until the                  being awake “for an
                                 ance for Jobs. His trade       State University.                     ulators revamped reg-                plane was less than 100                 extended time,” officials
mutes.                           and labor coalition is            That might explain the             ulations at SFO to re-               feet from the ground                    said. While the time
   In addition to killing        leading the effort to defeat   pivot, Holyoke said.                  quire pilots landing at              that the pilots noticed                 they’d been working was
Brown’s $77 billion plan         Prop. 6.                          “Part of this is aimed at          night to do instrument               the error and initiated a               in step with Canadian
to send bullet trains zip-          Quigley noted that the      voter turnout — partic-               landings for precision               “go-around.”                            flight and duty time
ping from Southern Cali-         new ballot measure isn’t       ularly among Repub-                   guidance of planes when                 The NTSB said the                    regulations, it would not
fornia to downtown San           all that new — DeMaio          licans in the San Joaquin             a parallel runway is                 plane came within 60                    have met U.S. standards,
Francisco, the initiative        cribbed the funding ideas      Valley who have never                 closed.                              feet of the ground. Vid-                according to the NTSB.
that DeMaio and others           from a proposal that           liked high-speed rail,”                  In addition, two air              eo of the near-miss                        To avoid similar mix-
submitted Tuesday                Republican Assembly            Holyoke said. “It’s a way             traffic controllers must             shows the Airbus A320                   ups, the NTSB recom-
would mandate that all           members introduced last        to fire up and possibly               be on duty through the               descending mere feet                    mended: improving
gas tax revenue go to            year, intended as an al-       expand the Republican                 late-night rush of arriv-            from the tail of another                signals to pilots when
roads. It would also ded-        ternative to SB1. Other        Party by showing that it’s            als. One of two air traf-            plane.                                  runways are closed at
icate the state’s sales tax      lawmakers rejected the         part of resisting runaway             fic controllers was on a                The error stemmed                    night; beefing up Cana-
on cars to all forms of          plan because it blocked        spending and crazy tax-               break during the Air                 from a series of over-                  dian regulations to ad-
transportation infra-            gas tax money from flow-       es.”                                  Canada incident, NTSB                sights by the crew, pilot               dress pilot fatigue; in-
structure, including pub-        ing into the general fund,        Cox echoed those senti-            officials said.                      fatigue and other safety                stalling updated surface-
lic transit, require annual      where it helps shore up        ments in an interview                    The near-disaster                 issues, according to the                detection equipment at
audits on road projects          schools, health care and       with The Chronicle for an             occurred as the Air                  NTSB report.                            airports; and equipping
and shift decision-mak-          public safety.                 upcoming “It’s All Politi-            Canada flight out of                    SFO officials had put                airplanes with systems
ing power on gas and car            Republican Assem-           cal” podcast episode.                 Toronto — with 135                   out a report called a                   to alert pilots when they
tax revenue from the state       blyman Vince Fong of              “Let’s end the train to            people on board — de-                notice to airmen, or                    are not properly aligned
Capitol to city and county       Bakersfield sponsored          nowhere,” he said. “It’s              scended just before mid-             NOTAM, that advised                     with runways.
governments.                     that ill-fated legislation.    going to be three hours. It           night. The crew mis-                 the Air Canada crew of
   Supporters say these          He’s now thrown support        was supposed to be two                identified the taxiway as            the closed runway be-                   Evan Sernoffsky is a San
changes — which would            behind the new ballot          hours. It’s being built               a runway because a                   fore the flight took off.               Francisco Chronicle staff
go on the ballot in Novem-       measure.                       where nobody is going to              parallel runway to the               Another alert was sent                  writer. Email:
ber 2020 — would boost              “As the author of the       ride it. It’s 30-year-old             pilots’ left had been                out as the plane ap-                    esernoffsky@sfchronicle.com
California’s annual road         alternative to the SB1 gas     technology. It’s not even             closed for maintenance               proached the airport,                   Twitter: @EvanSernoffsky
coffers from $5.2 billion to     tax increase, I said over      current technology. It’s an
$7.5 billion, and increase       and over again that we         incredible waste of mon-
funding for general tran-        can fully fund our roads       ey.”
sit infrastructure from          without any fee or tax            California voters ap-
$1.8 billion to $7.4 billion a   increases,” Fong said.         proved the high-speed
year. Opponents call the         “We need to give voters        rail plan in 2008. The San
measure a repackaging of         an opportunity to tell         Francisco-Los Angeles
Prop. 6, which would             Sacramento they need to        line was then estimated to
strike down the new              prioritize our transporta-     cost $32 billion. Now it is
12-cent gasoline excise          tion infrastructure with       expected to cost $77
tax, vehicle fees and 20-        the tax dollars motorists      billion, with completion
cents-per-gallon tax on          already pay.”                  stretching into 2033.
diesel fuel signed into law         The gas tax battle has         DeMaio was upbeat
last year as SB1.                played along partisan          about the new measure’s
   If it survives, SB1 is        lines — and it isn’t solely    prospects, speaking to
expected to raise $5.2           about taxes. Prop. 6 is a      The Chronicle on Tues-
billion annually to pave         rallying point to lure         day as he rode an Uber to
potholed highways, re-           Republican voters out to       the state Capitol. He said
pair aging bridges and           the polls, in hope of bol-     the campaign would
boost public transit. None       stering gubernatorial          gather voter signatures
of the money goes to             candidate John Cox and         over the December holi-
high-speed rail.                 GOP contestants in sever-      days.
   “This proposal by             al key House races.               “I predict that in five to
DeMaio is a deeply flawed           Ending high-speed rail      seven years people will be
attempt to distract voters       is a centerpiece of Cox’s      writing stories about a
from his destructive             political agenda as well.      revolution in funding for
Proposition 6, which             And it’s a popular issue       California’s transporta-
would eliminate $5 billion       among GOP voters, many         tion infrastructure,” he                           Big 5 banks                                               Synchrony Bank
in funding and jeopardize        of whom would rather see       said.
more than 6,500 bridge,          more roads and highways
road and transportation
safety projects already
under way all over Cali-
                                 than new infrastructure
                                 projects that are innova-
                                 tive but monumentally
                                                                Rachel Swan is a San
                                                                Francisco Chronicle staff
                                                                writer. Email: rswan@
                                                                                                         How do your savings
fornia,” said Michael
Quigley, executive direc-
                                 expensive, said Thomas
                                 Holyoke, a professor of
                                                                sfchronicle.com Twitter:
                                                                @rachelswan                              rates stack up?
                                                                                                          Find out at synchronybank.com
                                                                                                          or call 1-800-753-6870.



      GUMP’S BANKRUPTCY AUCTION
                                                                                                                         SPECIAL RATE 13-MONTH CD



                                                                                                          2.65%
    PUBLIC NOTICE: GUMP’S HOLDINGS, LLC, GUMP’S CORP. AND
    GUMP’S BY MAIL, INC. will sell at absolute auction all of its right, title                                                                                                                   $2,000
    and interest in its trade names, trademarks, customer lists and other                                                                                                                        minimum
    intellectual property, subject to certain temporary use rights granted to                                                                                                                    opening
    its bankruptcy liquidators through 2018 and certain other rights limited
    to Asia. Any or all executory contracts and unexpired leases, including
                                                                                                                                                                      APY*                       deposit


    the lease of Gump’s 135 Post Street, San Francisco, California location,
    are also available for purchase at the auction. The auction shall take
    place in the United States Bankruptcy Court for the District of Nevada
    on October 17, 2018 at 10:00 a.m. Pacific time. Bids are due on or                                                 Synchrony Bank has consistently earned the
    before October 10, 2018 at 5:00 p.m. Pacific time. Interested parties                                                Bankrate Safe & Sound® 5-Star Rating!*
    should contact either Brendan Murphy, bmurphy@lincolninternational.
    com or Carl Comstock, CComstock@lincolninternational.com at                                        *Annual Percentage Yield (APY) is accurate as of 9/1/18 and subject to change at any time without
                                                                                                        notice. A minimum of $2,000 is required to open a CD and must be deposited in a single transaction. A
    Lincoln International, LLC, 444 Madison Avenue, Suite 300, New York,                                penalty may be imposed for early withdrawals. Fees may reduce earnings. After maturity, if you choose
    NY 10022, (212) 257-7751. The Bankruptcy Court filings may be                                       to roll over your CD, you will earn the base rate of interest in effect at that time. Visit synchronybank.com
                                                                                                        for current rates, terms and account requirements. Offer applies to personal accounts only.
    viewed at: https://www.donlinrecano.com/Clients/gumps/Index.                                           AWARDS: Bankrate Safe & Sound 5-Star Rating earned for 2014 through 2018.
                                                                                                       © 2018 Synchrony Bank
